Morse, J.
(dissenting). It appears from the bill of complaint in this cause that the complainant and defendant entered into the following contract of marriage:
“Detroit, March 24, 1886.
“ An article of agreement made and entered into by and between Mrs. Mary McCarthy, of Chicago, Illinois, and Denis Clancy, of Detroit, Michigan. We mutually and jointly, from now henceforth and forever, agree to live as man and wife, but each party retains the right to buy, sell, and transfer their respective properties without question of the other party.
“Witness: Hugh Murray, . Mrs. Mary McCarthy.
Emma Murray, Denis Clancy.” ■
The bill avers this contract to' be a marriage, which was consummated immediately after its execution by cohabitation, which continued from time to time up to the date of the filing of said bill. The majority of the Court hold that this is not a valid marriage. I cannot agree with them. It is not. necessary in this State that any priest should bless the bans, or that any magistrate should join the hands of the couple ■entering into marriage, which is a ci-vil contract. Nor is there any good policy to be subserved by requiring it. If two persons of opposite sex, in the presence of witnesses, declare their intention- of marriage, and agree one with the •other to take each other as husband and wife or man and wife, and follow such agreement by cohabitation, it is, between themselves and against the world, if they are of suitable age, and no impediments exist, a lawful marriage. *208And every reason in favor of good morals and in the interest of the purity of society, requires that it shall be so. When this is the law, the designing villain, found so’ often in novels and sometimes in real life, cannot betray confiding innocence and love, and bring ruin and woe to the maiden and her family by a mock marriage, — by a pretended ceremony performed by some one personating a minister or a magistrate.
My brethren would make this contract an agreement of concubinage, against the consent of the woman, simply because the word “man” is used instead of “husband.” This is the gist of the opinion of Mr. Justice Sherwood. I cannot so regard it in its language or its intent; and even if I thought either party so intended when it was made, I should consider it, in the absence of any fraud upon the part of the other party, my duty under the law, and in the interest of purity and justice, to hold them as legally married, and subject to all the duties and privileges that belong to and grow out of the marital relation. If one of the two intended to be married, and supposed it was marriage, under this contract, and entered into it without fraud upon the other, and the contract was followed by cohabitation, then the other, however wickedly he or she may have intended to enjoy the fruits of marriage under a deceptive or imperfect agreement without being bound thereby, must, in my opinion, be firmly held by the law as completely subject to the marriage bond as if a valid service had been held in church, or the ceremony graced by the presence and participation of a justice of the peace. The well-being of society in its most sacred relation of the sexes requires this, and any other ruling of the courts brings blight and misery to trusting innocence.
I can see no difference between the use of the word “man,” in this contract, and the word “ husband.” The counsel for the defendant attempted to make a distinction between the meaning of the two words, and my Bather Sherwood seems *209to have followed this play upon words in bis opinion. I find the common acceptation of the term “man and wife” in every-day life, and even in our best literature, to be the same as “husband and wife.” And its use is by all odds the most common. Webster gives as one of his definitions of “man,” “ a married man, a husband;” quoting a line from Addison, “ Every wife ought to answer for her man.” The intent of this contract was one of marriage; and, although that word is not used, the essence of it is there. They “mutually and jointly, from now henceforth and forever, agree to live as man and wife.” The plain meaning of this language is not, as supposed or suspieioned by my Brother Sheewood, that the complainant agrees to live with defendant as the wife of some other man, but forever with him as his wife. Any other construction seems to me not only far fetched, but absurd.
Besides, there is no showing in the record that she was the wife of another man at the date of this contract. The only inference that she had ever been married to another arises from her designation in the contract as Mrs. Mary McCarthy. The natural and justifiable presumption from this is that she was a widow or divorced. It is not necessary or usual for a complainant to allege in her bill for a divorce that she was not committing bigamy when she entered into the marriage relation with defendant. Therefore the fact that she does not aver in her bill that she was a single woman or a widow when she made this contract has no tendency whatever to weaken her claim of a valid marriage. She avers a marriage. The defendant does not specifically deny it. He contents himself with a general denial of her bill in wholesale. He does not anywhere in the proceedings deny the making of this contract, or allege that he was induced by fraud or duress to enter into it. As the case stands here, he should be held to the natural and lawful consequences of his agreement until some good reason appears why he should not. It may also 66 Mich. — 14. *210be remarked as a little singular, if this contract was intended as one of concubinage and not of marriage, that the rights of each in the separate property belonging to them should have been reserved and retained. If the agreement was not of marriage, the property rights of either would not be disturbed by their living together, “from time to time,” under it.
It is plain that marriage was intended and agreed upon' before two witnesses, and that the agreement was perfected by cohabitation under and with reference to it. I am not here to presume that this woman entered into concubinage, voluntarily and for nothing.